Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Final Office Action is in reply to the amendments/remarks filed 3/12/2021.
Claim 9 was previously cancelled.
Claims 1, 4, 11, 14, 16 and 19 have been amended.
Claims 2, 3, 9, 12, 13, 17 and 18 are cancelled.
Claims 1, 4-8, 10, 11, 14-16, 19 and 20 are pending.
Response to Amendments/Arguments
Applicant’s arguments regarding the 35 USC § 101 rejection and the pending claims have been considered but are not persuasive. Applicant states, “…claims as amended include claim elements that recite subject matter beyond any alleged abstract idea, such that the claims, when considered as a whole, clearly integrate any alleged abstract idea into a practical application…” Applicant then compares the instant application with other patents suggesting that although they (the patents) recite an improvement different in substance that the instant application, the claims are similar in nature to the patents found to be eligible under 101.  Examiner respectfully disagrees and maintains that claims 1, 4-8, 10, 11, 14-16, 19 and 20 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons noted below.  Claims 1, 4-8, 10, 11, 14-16, 19 and 20 are directed to a process (an act, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with ”one or more processors” “user interface”, “memory”, “non-transitory machine-readable storage medium”. Here, there is no improvement to the ”one or more processors” “user interface”, “memory”, “non-transitory machine-readable storage medium” simply that there is an increase in efficiency and speed due to the use of a computing system/environment (see applicant’s disclosure ¶29: “…The client device 104 may comprise, but is not limited to, a mobile phone, a desktop computer, a laptop, a portable digital 
Applicant’s arguments regarding the 35USC 103 rejection have been considered but are not persuasive. Applicant argues, “…none of these references describe using a machine learned model as claimed…”, and that Elman does not mention machine learning…”. Applicant subsequently argues the amended claim language, points to Fig 4 and applicant’s specification and generically states that “…none of the prior art references describe or suggest grouping job postings in this manner…”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant generically points to Fig 4 with no specificity of the disclosure to support applicant’s summary of the intended function of the amended claim language. Examiner does not consider the references to be as limiting as applicant avers. Further, Examiner uses Angulo to teach applicant’s machine learning and/or data mining techniques and various algorithms for job and career discovery based on user attributes. (Abstract, ¶8, ¶25, ¶28). Angulo is further used to teach the limitation, “…presenting groups of job postings…”. Examiner has updated the rejection and addressed each of applicant’s claims in this Final Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8, 10, 11, 14-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 recite, “… wherein the company affinity score is determined using a first machine-learned model that has been trained with training data indicating activities of members of the social networking service, profile data of the members of the social networking service, and data from online job postings data indicating a number of job searches performed by the member resulting in online job postings for jobs offered by the company, and a number of views by the member of online job postings for jobs offered by the company.” Applicant fails to distinctly describe what applicant is claiming to be the inventive concept. Meaning, applicant’s amended claim limitation is vague, very lengthy and does not clearly describe how the company affinity score is being determined.  (For example, which data (training data, data from online job postings, or profile data) is used to indicate a number of job searches performed by the member resulting in online job postings for jobs offered by the company, and a number of views by the member of online job postings for jobs offered by the company?) Examiner is unable to determine the metes and bounds of this limitation. For purposes of prior art, Examiner interprets the company affinity score as data indicating activities of members of the social networking service, profile data of the members of the social networking service, and data from online job postings. The respective dependent claims do not remedy this flaw, therefore they are also rejected. Appropriate clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 4-8, 10, 11, 14-16, 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   Claims 1, 4-8, 10, 11, 14-16, 19 and 20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 recites in part, “…identifying… job postings based on a search… identifying a job being offered by a respective company; for each… job posting, determining… a job affinity score based on a comparison of data of the… job posting and a profile of the member; for each company, determining… a company affinity score representing a measure  of affinity for the company by the member …; the company affinity score is determined….indicating activities of members…profile data of the members…data from online job postings…; deriving a ranking score….based on a combination of the company affinity score…and the job affinity score…; presenting…a plurality of groups ….each group of …job postings…sharing a common characteristic…having a ranking score exceeding a predetermined threshold…”.
The claim limitations are directed toward the abstract idea of presenting a plurality of groups of online job postings having a ranking score. The claim “certain methods of organizing human activity” grouping of abstract ideas because the limitations pertain to managing personal behavior or relationships or interactions between people (including social activities, and following rules or instructions for identifying, determining, deriving, presenting data (a plurality of groups of online job postings having a ranking score). Thus, the claim is directed to the certain methods of organizing human activity. The steps for deriving a ranking score involve using mathematical concepts, relationships, algorithms and/or formulas or equations to enable calculations resulting in a job affinity score, company affinity score, ranking score. Thus the claim is also directed toward the mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) grouping of abstract ideas --see MPEP 2106.04(II) and 2106.05(II).  Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“one or more processors” “user interface”, “memory”, “non-transitory machine-readable storage medium”] are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions (identifying, determining, deriving, presenting data (a plurality of groups of online job postings having a ranking score)) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into presenting… a plurality of groups of online job postings, each group of online job postings in the plurality of groups of online job postings including a plurality of online job postings sharing a common characteristic… amounts to adding insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). 
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea—see applicant’s specification (¶29: “…The client device 104 may comprise, but is not limited to, a mobile phone, a desktop computer, a laptop, a portable digital assistant (PDA), a smart phone, a tablet, a book reader, a netbook, a multi-processor system, a microprocessor-based or programmable consumer electronic system, or any other communication device that a user 130 may utilize to access the social networking server 112. In some embodiments, the client device 104 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). In further embodiments, the client device 104 may comprise one or more of touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
For these reasons there is no inventive concept in the claim and thus it is ineligible.

Dependent claims 4-8, 10, 14, 15, 19 and 20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea. Dependent claims 4-8, 10, 14, 15, 19 and 20 recite additional data gathering (evaluating, calculating) identifying and processing steps.  The claims recite in part the additional limitations of, “…wherein determining the company affinity score is…”, “wherein the company affinity score is…”, “…wherein deriving a ranking score…”, “…filtering online job postings for…”, “…wherein determining the job affinity score is…”, “…calculating a group affinity score … which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing [“one or more processors” “user interface”, “memory”, “non-transitory machine-readable storage medium”] as a tool, generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of presenting a plurality of groups of online job postings having a ranking score. Hence, claims 1, 4-8, 10, 11, 14-16, 19 and 20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 11, 14-16, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Elman, US Patent No US 8713000 B1, in view of Hyder et al., US Patent Application Publication No 2013/0198099A1, in further view of Angulo et al., US Patent Application Publication No US 2016/0098683A1,
With respect to Claims 1, 11 and 16,
Elman discloses,
identifying, by one or more processors, a plurality of online job postings based on a search for online job postings for a member of a social networking service each online job posting identifying a job being offered by a respective company; (Fig 2 “Opportunity-Search Results Interface”; a user interface for displaying the results of an opportunity search; Fig 13, “Managing Opportunity Postings”, Fig 14, “Job Detail”, col 7, lines 12-16: “…if a jobseeker’s search results in or job postings than fit on a single page, the results interface may include features allowing the job seeker to navigate several pages of results…”;   col 17, lines 20- : “…a job poster may manage one or more job postings by navigating to a “Manage Postings” page…the management interface includes all of the jobs the user has posted… a list of all open postings is shown on the management page. For each open posting, the management page may include any of the following information: the name of a job posting; a job code (if specified by user); date posted; expiration date; renew link (if within a predetermined number of days from the expiration date)--goes to `renew` page; state (open); number of applicants; a link to an editing interface for the posting… The list of jobs posted may be shown in descending order by date posted, with the most recently posted opportunity listed first. The name of each job posting may be linked directly to the corresponding `Job Status` page for the job…”; Fig 17 server, claim 1,computer implemented method, computer hosted social networking system)
for each online job posting, determining, by the one or more processors, a job affinity score based on a comparison of data of the job posting and a profile of the member(Fig 2 “Number of degrees poster is from you”; “Your inside connections at that company”; Fig., 5; col 6, lines 34-39: “….a job seeker may specify to have the search results first sorted according to relevance of match (e.g. keyword, etc), then according to a score based on the “closeness” of the relationship between the job seeker and job posting, job provider or according to any reputation indicators implemented in the particular social networking system…”;col 7, lines17-24: “…each job posting listed in the job search results interface may include information indicating how closely connected the job seeker is to the entity associated with the job posting…”; col 10, lines 2-26: “…the job seeker's view of the detailed job posting may include: …how closely the job seeker is connected to the job poster, for example, by how many degrees of separation (within a threshold specified by either the job seeker or the system), and connected through what direct contacts of the job seeker; how many endorsements the job poster has, and optionally how connected the job seeker may be to any of the endorsers; the affinity groups (e.g., professional organizations, schools, etc.) of which the job seeker and job poster are both members; and, the number of people in the job seeker's extended social network who are currently connected to or who have been connected to the posting organization, both globally and in the specific location for the posted opportunity…”) Examiner interprets the number of degrees a poster is from the job seeker of Elman as teaching the intended function of applicant’s job affinity score.
Elman discloses all of the above limitations, Elman does not distinctly describe the following limitations, but Hyder however as shown discloses,
for each company, determining, by the one or more processors, a company affinity score representing a measure of affinity for the company by the member (¶8: “…The system gathers a job seeker profile …the system gathers job description information as job parameters from a prospective employing entity such as an employer …”; … The system then correlates the available jobs, tracks all job seeker inquiries, and looks for commonalities and correlations between job parameters, interests of job seekers, features of job seeker resumes, past actions of the job seeker, specific preferences of the job seeker, and job descriptions to narrow in on a more accurate set of suggested jobs being presented to the job seeker each time the job seeker queries the system for matching potential jobs…”;¶81: “…a detailed match is made between the job seeker profile 206 against this reduced list of potential jobs….”; ¶137: “…The affinity engine module 1112 within the correlation module 1106 generally examines combinations of informational parameters or data to determine whether there are any correlations, i.e. affinities between any of the parameters…”;¶152: “…The user activity monitor module 1314 tracks, for each job seeker, and each employer/recruiter, his or her prior queries, choices, actions and interactions with the system 1300 so as to be able to draw correlations, e.g., inferences from such actions…” ¶169: “…Each of the major categories, location, title, industry, job type, company, and experience level is shown along with a weighting factor 1702, a most preferred parameter 1704, and a least preferred parameter 1706…”)
 wherein the company affinity score is determined using a first machine-learned model that has been trained with training data indicating activities of members of the social networking service, profile data of the members of the social networking service, and data from online job postings (¶8: “…The system gathers a job seeker profile of desired and experiential information as job seeker parameters, from a job seeker that accesses the system via system then correlates the available jobs, tracks all job seeker inquiries, and looks for commonalities and correlations between job parameters, interests of job seekers, features of job seeker resumes, past actions of the job seeker, specific preferences of the job seeker, and job descriptions to narrow in on a more accurate set of suggested jobs being presented to the job seeker each time the job seeker queries the system for matching potential jobs…”; Fig 1, ¶35: “…The correlation module 106, for example, preferably includes one or more of an affinity engine module 112, a location mapping module 114, a user activity monitor module 116, a resume extraction module 118, a job description extraction module 117, and a weight determination module 119. The correlation module 106 can optionally also incorporate other modules. The modules 112, 114, 116, 117, 118, 119, 121, and 123 are merely exemplary of one embodiment illustrated. The correlation module 106, in general, incorporates modules that provide information or contain routines that look for relationships between various data and draw inferences from the data that correlate with information provided, either directly or indirectly, from the job seeker and/or the employer/recruiter…”;¶36: “…The affinity engine module 112 within the correlation module 106 generally examines combinations of informational parameters or data to determine whether there are any correlations, i.e. affinities between any of the parameters…”;¶41: “…The weight determination module 119 preferably incorporates an adaptive learning engine and optionally can be tunable by the system operator, the job This module 119 can essentially optimize weighting factors to be applied to the various parameters in order to tune or more accurately hone in on desired matched jobs or resumes based on input from the other modules in the correlation module 106…”) Examiner interprets the adaptive learning engine optimizing weighting factors based on other modules in the correlation module as teaching the intended function of applicant’s machine learning model that is trained.
data indicating a number of job searches performed by the member resulting in online job postings for jobs offered by the company, and a number of views by the member of online job postings for jobs offered by the company;( ¶38: “…user activity monitor module 116 tracks, for each job seeker, and each employer/recruiter, his or her behavior, e.g., prior queries, choices, actions and interactions with the system 100 so as to be able to draw correlations, e.g., inferences from such actions… a job seeker can apply for, or otherwise express an interest in one of a number of suggested jobs. This "apply" fact is tracked for potential use in the affinity engine module 112 to infer other potential matches to offer as suggested jobs. Note that throughout this specification, the term "apply" is used. This term is synonymous and interchangeable with an expression of interest…”; Fig 3, ¶81-¶108; ¶107: “…The apply history and click-through matching score 322 is generally calculated using the affinity engine 112 and the user activity monitoring module 116. The affinity engine generates an affinity file using "jobs applied for" (expression of interest) file… a "click-through," in this exemplary embodiment being described, is determined in the user activity monitoring module 116 and tracks every job seeker action, such as when a job seeker "clicks through" from one screen to another, selects something to view, enters information, or applies to a job. In the case of an employer/recruiter user, the apply history and click through matching score 322 is really a candidate job seeker interest history and click through matching score…”;¶108; ¶152: “…The user activity monitor module 1314 tracks, for each job seeker, and each employer/recruiter, his or her prior queries, choices, actions and interactions with the system 1300 so as to be able to draw correlations, e.g., inferences from such actions…”)
a non-transitory machine-readable storage medium including instructions that, when executed by a machine cause the machine to perform operations comprising(claim 46: “…A computer-readable non-transitory medium …instructions executable by a processor…”)
a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors cause the one or more computer processors to perform operations comprising(claim 45: “…a memory; a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory, wherein the processor issues instructions to:…”)
a company affinity score based on user interaction data (¶166-¶169, ¶180).
 Elman and Hyder are directed to the same field of endeavors since they are related to gathering user information, job and employer information and providing relevant job results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the online social networking features of Elman with the intelligent job matching method/system as taught by Hyder since it allows for examining combinations of informational parameters to determine correlation (affinities) between otherwise disparate data, hence identifying alternative jobs that otherwise might be missed (¶36, ¶137, ¶166-¶169).
Elman further discloses,
deriving a ranking score, by the one or more processors, for each online job posting in the plurality of online job postings based on the company affinity score of the company offering the job described in the online job posting and the job affinity score;(Fig 2, “Opportunity-Search Results Interface”, col 6, lines 5-49: “…The search results may also be filtered according to the job seeker's specifications regarding the relationship between the job seeker and the job provider (e.g., the person or organization that posted the job listing). For instance, the job seeker may opt to filter the search results to  job postings for which the job seeker has a connection to the job provider via the job seeker's social network…a search may also be filtered according to reputation criteria that a job seeker requires for the job provider, including the person or organization posting a job posting…Instead of or in addition to filtering search results by social network relationship criteria or reputation criteria, a job seeker may also choose to specify that one or more of these criteria be used to sort the results of the search… a job seeker may specify to have the search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system. Moreover, in one embodiment, the opportunity postings, or job postings may be displayed in an order based in part on some combination of the relevance of the match to the search criteria and the connection strength between the opportunity seeker and the opportunity posting…”; Fig 5, col 10, lines 2-26: “…the job seeker's social network is leveraged so that the job seeker's view of the detailed job posting may include: the number of mutual connections that the job seeker and the job poster have; how closely the job seeker is connected to the job poster, for example, by how many degrees of separation (within a threshold specified by either the job seeker or the system), and connected through what direct contacts of the job seeker; how many endorsements the job poster has, and optionally how connected the job seeker may be to any of the endorsers; the affinity groups (e.g., professional organizations, schools, etc.) of which the job seeker and job poster are both members; and, the number of people in the job seeker's extended social network who are currently connected to or who have been connected to the posting organization, both globally and in the specific location for the posted opportunity.) 
A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention (“…deriving a ranking score…for each online job posting…based on the company affinity score…and the job affinity score) and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Moreover, the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such ranking features into similar systems, hence resulting in an improved system for providing search results satisfying the job seeker’s criteria (i.e. score, relevance, affinity group, connection, social network), etc. (Fig 2, 4, 5, col 6, lines33-44)..  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).

a machine learned model that has been trained with training data (¶25: “…The present invention may also take advantage of machine learning, proprietary data, and/or data mining techniques to provide additional characteristics or preferences that more specifically target the automatic recommendations to assist individuals in deciding what careers and opportunities to pursue in real time, or near real time…”;¶28-¶30, ¶30”…trained in a one vs all fashion to permit multiple outputs…”;¶32: “…one or more of a number of different algorithms…”)
presenting in a single user interface a plurality of groups of job postings, each group of job postings in the plurality of groups of job postings including a plurality of job postings sharing a common characteristic, the plurality of groups of job postings including a particular group of job postings that includes a plurality of job postings having a ranking score exceeding a predetermined threshold indicating the online job postings in the particular group are online job postings associated with companies with which the member has interacted via the social networking service(¶21: “…This Career Discovery Engine and method goes further, taking data accumulated from such matching, for example, what employers and opportunities are the most popular among the ones matched to individuals in a certain group (e.g. Stanford Economics majors being an example of a group). This system and method may also use what types of individuals have been targeted by certain employers (e.g. a software company targeting potential prospects that belong to certain majors at certain schools). The system and method works to determine what the best matches are, based on the information available to it. A "best match" can be defined as a job or internship that received more views or applications than most of the others that were seen by these individuals. A "best match" can also be defined as an opportunity where the individual was actually hired…”;¶28: “…when a user interacts with a job 125 (for example by viewing it, applying for it, or getting hired by it 210), the Career Discovery Engine 115 may record various aspects of the job (Metadata) 215 such as job title, job location, job type, etc. When this data is grouped by the user's major, for example, the metadata may be broken down into text, processed using Natural Language Processing ("NLP") techniques 220 (See FIG. 3) and then fed into a classification system such as, without limitation, support vector machines, linear regression machines, etc…”;¶31: “…the invention takes user feedback and/or preferences 240 to further improve the recommendations for the specific user and for other users in the system as well…The behavior can also include, but not be limited to, the length of time spent looking at a job, number of times certain opportunities of a specific location or type or industry are viewed…”; Fig 8, ¶47, ¶48)
Angulo teaches a method/system for identifying career opportunities to a job seeker as well as assisting individuals in their search for employment. Angulo 
Independent claims 11 and 16 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale.

With respect to Claims 4, 14 and 19,
Elman, Hyder and Angulo disclose all of the above limitations, Hyder further discloses,
wherein the company affinity score is further based on data indicating a degree of interaction between the member and  content associated with the company and/or employees of the company(¶38: “…user activity monitor module 116 tracks, for each job seeker, and each employer/recruiter, his or her behavior, e.g., prior queries, choices, actions and interactions with the system 100 so as to be able to draw correlations, e.g., inferences from such actions…”; Fig 3, ¶81-¶108; ¶107: “…The apply history and click-through matching score 322 is generally calculated using the affinity engine 112 and the user activity monitoring module 116. The affinity engine generates an affinity file using data from a "jobs applied for" (expression of interest) file… a "click-through," in this exemplary embodiment being described, is determined in the user activity monitoring module 116 and tracks every job seeker action, such as when a job seeker "clicks through" from one screen to another, selects something to view, enters information, or applies to a job. In the case of an employer/recruiter user, the apply history and click through matching score 322 is really a candidate job seeker interest history and click through matching score…”;¶108; ¶137: “…The affinity engine module 1112 within the correlation module 1106 generally examines combinations of informational parameters or data to determine whether there are any correlations, i.e. affinities between any of the parameters…¶152: “…The user activity monitor module 1314 tracks, for each job seeker, and each employer/recruiter, his or her prior queries, choices, actions and interactions with the system 1300 so as to be able to draw correlations, e.g., inferences from such actions…”;¶168: “…using commonality of attribute-value pairs to filter jobs…”; ¶180: “…the system 1300 is continually updated based on other user's activities impact the affinity module..”)
Elman further discloses,
a number of connections in the social network between the member and employees of the company via the social networking service. (Fig 1, Opportunity Search Interface, col 6, lines 5-45: “…The search results may also be filtered according to the job seeker's specifications regarding the relationship between the job seeker and the job provider (e.g., the person or organization that posted the job listing). For instance, the job seeker may opt to filter the search results to include only those job postings for which the job seeker has a connection to the job provider via the job seeker's social network. For example, the job seeker may opt to only include search results where the job seeker is connected to people in the posting organization within three degrees, or within three degrees and where the connection strength between each connecting individual is equal to or greater than a minimum value… a job seeker may specify to have the search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system. Moreover, in one embodiment, the opportunity postings, or job postings may be displayed in an order based in part on some combination of the relevance of the match to the search criteria and the connection strength between the opportunity seeker and the opportunity posting…”;col 7, lines 16-21: “…In addition to displaying information related specifically to the job posting that satisfied the job seeker's query, each job posting listed 
Elman teaches a connection strength between the opportunity seeker and the opportunity posting (Fig 2, Fig 5, col., 6, lines 5-45, col 10, lines 2-26). Hyder is used to explicitly teach a company affinity score based on user interaction data (¶166-¶169, ¶180) Elman, Angulo and Hyder are directed to the same field of endeavors since they are related to gathering user information, job and employer information and providing relevant job results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the online social networking features of Elman and the job and career discovery techniques of Angulo with the intelligent job matching method/system as taught by Hyder since it allows for examining combinations of informational parameters to determine correlation (affinities) between otherwise disparate data (i.e. social network connections), hence identifying alternative jobs that otherwise might be missed (¶36, ¶137, ¶166-¶169, ¶180).

With respect to Claims 5, 15 and 20,
Elman, Hyder and Angulo disclose all of the above limitations, Elman further discloses,
wherein the company affinity score is further based on a size of the company as determined by the number of employees of the company. (Fig Organization size, etc…”; col. 6, lines 30-45: “…a job seeker may specify to have the search results first sorted according to relevance of match (e.g., keyword, etc.), then according to a score based on the "closeness" of the relationship between the job seeker and job posting, job provider, or according to any of the reputation indicators implemented in the particular social networking system…”)
Elman discloses all the above limitations, Elman does not distinctly describe a company affinity score, however Hyder further discloses,
a company affinity score (¶137: “…The affinity engine module 1112 within the correlation module 1106 generally examines combinations of informational parameters or data to determine whether there are any correlations, i.e. affinities between any of the parameters…”;¶168: “…using commonality of attribute-value pairs to filter jobs…”; Fig 17, ¶169: “…Each of the major categories, location, title, industry, job type, company, and experience level is shown along with a weighting factor 1702, a most preferred parameter 1704, and a least preferred parameter 1706…”; Fig 14, ¶180: “…the system 1300 is continually updated based on other user's activities impact the affinity module, such that the system 1300 remains a dynamic system responsive to both the user and other user input. In this 
Elman teaches context of a job search service, a job search page may include search fields for performing searches based on organization size (col 5, lines 41-51). Hyder is used to explicitly teach a company affinity score based correlations, i.e. affinities between any of the parameters…”;and“…using commonality of attribute-value pairs to filter jobs (¶137, ¶168, ¶169). Elman, Angulo and Hyder are directed to the same field of endeavors since they are related to gathering user information, job and employer information and providing relevant job results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the online social networking features of Elman and the job and career discovery techniques of Angulo with the intelligent job matching method/system as taught by Hyder since it allows for examining combinations of informational parameters to determine correlation (affinities) between otherwise disparate data (¶36, ¶137, ¶166-¶169, ¶180).

With respect to Claim 6,
Elman, Hyder and Angulo disclose all of the above limitations, Elman further discloses,
wherein deriving a ranking score for each online job posting further comprises: deriving a ranking score for each online job posting based on a weighted average of the company affinity score of the company offering the job and the job affinity score (col 8, line 38-col 9, line 10: “…This connectivity indicator may be provided as a score, or graphic, which, in one embodiment, may be based on a function or algorithm including a count of the number of people at the job posting organization who are in the job seeker's social network, giving weight to degrees of separation as well as to the total number of connections. Any of the following examples and others like them may be implemented: (1) A simple count of the number of people in the job seeker's network who are or who have recently been employed in the job posting organization… (2) Similar to (1) above, however, greater weight may be given for closer connections, for example, by multiplying connections of two degrees or less by one, connections of three degrees by one-half and connections of four degrees by one-quarter and then summing the result. (3) Similar to (2) above, except with this addition: Greater weight is given for stronger minimum connection strength between nodes in the chain.…”)
Elman, Hyder and Angulo are related to the same field of endeavor as they share characteristics and capabilities, namely they are directed to identifying and displaying job opportunities for job seekers. Elman is used to teach job postings may be displayed in an order based in part on some combination of the relevance of the match to the search criteria (applicant’s job affinity score) and the connection strength between the opportunity seeker and the opportunity posting. Elman further teaches a score, or graphic, …may be based on a function or algorithm including a count of the number of people at the job posting organization who are in the job seeker's social network, giving weight to degrees of separation as well as to the total number of connections.
A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention (“…a ranking score for each online job posting based on a weighted average of the company affinity score of the company offering the job and the job affinity score) and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Further, the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weighting features into similar systems, hence resulting in an improved system for providing search results satisfying the job seeker’s criteria (i.e. score, relevance, affinity group, connection, social network), etc. (Fig 2, 4, 5, col 6, lines33-44)..  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).



With respect to Claim 7,
Elman, Hyder and Angulo disclose all of the above limitations, Hyder further discloses,
wherein filtering online job postings for jobs associated with companies having a company affinity score below a predetermined threshold, wherein the filtered online job postings are not presented in the particular group of online job postings within the single user interface (¶166: “…attributes are defined that enable the job seeker to focus on such as "title", "location", "industry", "company", "type of job". These attributes are combined with saved searches, applied for jobs, and not-interested jobs. Lists of predefined attributes for applied for jobs and disliked jobs are compared in order to cull common attribute values to create two hash maps. One is a positive map that contains any attribute-value pairs that are in the applied list but not in the disliked list. The other is a negative map that contains any attribute-value pairs that are in the disliked list but not in the applied list. The two maps can then be the basis for preference ranking analysis…”;¶167: “…Positive ranking utilizes commonality of attribute-value pair to rank recommended jobs. For example, if location_Sunnyvale is the most common pair among the applied for jobs, recommendation of jobs with location "Sunnyvale" should be presented to the job seeker first, i.e., on the top…”; ¶168: “…Negative ranking is similarly accomplished using commonality of attribute-value pairs to filter jobs…”; Fig 17, ¶169: “…An example of a user preference ranking setting screen 1700 is shown in FIG. if the location is the most important category, and ALL other criteria are of no significance, one could even weight Location as 100% and all others as 0%. The jobs displayed would then all be ranked first according to the most preferred location to least preferred, with no weight being given to title, industry, type, company or experience level…”)
Elman, Angulo and Hyder are directed to the same field of endeavors since they are related to gathering user information, job and employer information and providing relevant job results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the online social networking features of Elman and the job and career discovery techniques of Angulo with the intelligent job matching method/system as taught by Hyder since it allows for examining combinations of informational parameters to determine correlation (affinities) between otherwise disparate data, hence identifying alternative jobs that otherwise might be missed (¶36, ¶137, ¶166-¶169).

With respect to Claim 8,
Elman, Hyder and Angulo disclose all of the above limitations, Angulo further discloses,
wherein determining the job affinity score is performed by a second machine-learning program based on the data of the online job posting and the profile of the member, (Fig 4, ¶25: “…The present invention may also take advantage of machine learning, proprietary data, and/or data mining techniques to provide additional characteristics or preferences that more specifically target the automatic recommendations to assist individuals in deciding what careers and opportunities to pursue in real time, or near real time…”;¶28-¶32; ¶28: “…the Career Discovery Engine 115 may record various aspects of the job (Metadata) 215 such as job title, job location, job type, etc. When this data is grouped by the user's major, for example, the metadata may be broken down into text, processed using Natural Language Processing ("NLP") techniques 220 (See FIG. 3) and then fed into a classification system such as, without limitation, support vector machines, linear regression machines, etc…”;¶29; ¶30: “…trained in a one vs all fashion to permit multiple outputs…”;¶32: “…one or more of a number of different algorithms…”;¶42: “…Justification Module 430 may provide the job seeker 105 with a mathematical justification for the positions identified by the Career Discovery Engine 115 for this specific job seeker. For example, and without limitation, for each position identified by the Career Discovery Engine 115 for a specific job seeker 105, the Career Discovery Engine may provide the job seeker 105 with a listing of the factors considered in identifying that position, how each factor was weighted and any other considerations used to identify each position identified by the Career Discovery Engine 115 for consideration…”; ¶51: “…The processor of the computer 905 may be used to analyze the data accumulated on the job seeker and to perform comparisons between data stored in the database or other data accessible to the computer system…”)

utilizing data of online job postings in the social networking service and data of members of the social networking service (col 10, lines 1-26: “…In the example Opportunity Page shown in FIG. 5, information about the job poster 18 has been included with the job posting. Consequently, the detailed view of the job posting may include information especially customized for the job seeker, in addition to the same information that every other job seeker would see. For example, the job seeker's social network is leveraged so that the job seeker's view of the detailed job posting may include: the number of mutual connections that the job seeker and the job poster have; how closely the job seeker is connected to the job poster, for example, by how many degrees of separation (within a threshold specified by either the job seeker or the system), and connected through what direct contacts of the job seeker; how many endorsements the job poster has, and optionally how connected the job seeker may be to any of the endorsers; the affinity groups (e.g., professional organizations, schools, etc.) of which the job seeker and job poster are both members; and, the number of people in the job seeker's extended social network who are currently connected to or who have been connected to the posting organization, both globally and in the specific location for the posted opportunity…”;col 18, lines 62-67: “…in addition to or instead of using the contents of a structured search form to define the desired search results, a semantic or concept-matching scheme (for example, using latent semantic indexing or similar methods) may be 
Angulo teaches a method/system for identifying career opportunities to a candidates as well as assisting individuals in their search for employment (Abstract, ¶8, ¶25).Angulo further describes machine learning, data mining techniques and various algorithms used to assist users in deciding what careers and opportunities to pursue in real-time (¶25). Elman, Hyder and Angulo are directed to the same field of endeavor since they are related to obtaining user information, job postings, employer data and providing relevant job results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the online social networking features of Elman and the intelligent job matching method/system of Hyder with the machine learning techniques of Angulo since it allows for providing additional characteristics or preferences that more specifically target the automatic recommendations to individuals (¶28-¶32).

With respect to Claim 10,
Elman, Hyder and Angulo disclose all of the above limitations, Hyder further discloses,
calculating a group affinity score for the member and each of a plurality of groups of online job postings, the group affinity score representing a measure of interest, by the member, in a respective group of online job postings, presenting in the single user interface some subset of groups of online job postings from the plurality of groups of online job postings, wherein the groups of online job postings in the subset of online job postings are ordered based on their respective group affinity score for the member (Figs 1-3, 15-17, screen shot of user interfaces presented to a job seeker…”;Fig 17, ¶166: “…When a user expresses no interest in a particular displayed job, the system 1300 learns from that… Lists of predefined attributes for applied for jobs and disliked jobs are compared in order to cull common attribute values to create two hash maps. One is a positive map that contains any attribute-value pairs that are in the applied list but not in the disliked list. The other is a negative map that contains any attribute-value pairs that are in the disliked list but not in the applied list. The two maps can then be the basis for preference ranking analysis…”;¶167: “…Positive ranking utilizes commonality of attribute-value pair to rank recommended jobs..”;¶168: “…Negative ranking is similarly accomplished using commonality of attribute-value pairs to filter jobs…”;¶169: “…Each of the major categories, location, title, industry, job type, company, and experience level is shown along with a weighting factor 1702, a most preferred parameter 1704, and a least preferred parameter 1706. As an example, note that location for this user is weighted at 30%, while all of the other parameters are weighted less…”;¶170: “…The ranking settings govern how the system displays results to the job seeker 108 or employer/recruiter 110. The preference ranking module 1320, filtration module 1318 and ratings module may be utilized alone or together to provide a more transparent and personalized job search system to the user…”;¶180)
Hyder discloses techniques for enhancing job search results for job seekers utilizing various informational parameters and modules (i.e. affinity module). Hyder is further used to explicitly teach a company affinity score based on user interaction data, job search parameters, personal preferences (ranking criteria/settings) (¶166-¶169, ¶171, ¶180). Elman, Angulo and Hyder are directed to the same field of endeavors since they are related to gathering user information, job and employer information and providing relevant job results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the online social networking features of Elman and the job and career discovery techniques of Angulo with the intelligent job matching method/system as taught by Hyder since it allows for continuously examining combinations of informational parameters, determining correlation (affinities) between otherwise disparate data and presenting posting recommendations to a user.(¶36, ¶137, ¶166-¶171).
Conclusion
References cited but not used:
Vickrey et al., US Patent Application Publication No US 2017/0295249A1, “Determining an Audience of Users to Assign to a Posted Content Item in an Online System”, relating to selecting content for presentation to users based on user interactions and connections with an online system.
 Watson, US Patent Application Publication No US 2017/0255997A1, “Social Investing Software Platform”, relating to calculating an affinity based upon each individual user's past actions modified by analysis and rules created through the use of social physics.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629                                                                                                                                                                                                       

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629